        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 1 of 12   1
     K2VBOMA

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 19 CR 463 (DLC)

5    EMILIANO BOMBA,

6                     Defendant.                    ARRAIGNMENT

7    ------------------------------x

8                                                   New York, N.Y.
                                                    February 6, 2020
9                                                   4:08 p.m.

10
     Before:
11
                                HON. DENISE COTE,
12
                                                    District Judge
13

14                                 APPEARANCES

15
     GEOFFREY S. BERMAN,
16        United States Attorney for the
          Southern District of New York
17   SEBASTIAN A. SWETT
     ALINE R. FLODR
18        Assistant United States Attorneys

19   TELESFORO DEL VALLE, JR.
          Attorney for Defendant
20

21   ALSO PRESENT:    FRANCISCO OLIVERO, Interpreter (Spanish)
                      LEA HARMON, Pretrial Services
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 2 of 12        2
     K2VBOMA

1              (Case called)

2              THE DEPUTY CLERK:     Is the government ready to proceed?

3              MR. SWETT:    Yes.   Good afternoon, your Honor.

4              Sheb Swett and Aline Flodr, for the United States.

5              THE DEPUTY CLERK:     For the defendant, Bomba, are you

6    ready to proceed?

7              MR. DEL VALLE:     Yes.   Good afternoon, your Honor.

8              Ted Del Valle, representing Mr. Emiliano Bomba.

9              THE COURT:    Welcome, everyone.

10             We're assisted by an interpreter this afternoon who is

11   certified to interpret between Spanish and English.

12             Mr. Bomba, if you have any difficulty understanding

13   what is being said through the interpreter, will you please let

14   me know immediately?

15             THE DEFENDANT:     Yes.

16             THE COURT:    Thank you.

17             I'll take a statement from you, Mr. Swett, if I could,

18   just to give me some procedural background of how it was the

19   defendant has arrived in this district.

20             MR. SWETT:    Yes, your Honor.

21             The defendant was indicted on June 20th, 2019 in a

22   one-count indictment charging conspiracy to commit money

23   laundering.    He was arrested in the Central District of

24   California on January 13th, 2020 at approximately 10 p.m.           He

25   was presented the following day in the Central District of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 3 of 12         3
     K2VBOMA

1    California, at which time he requested both a bail hearing and

2    an identity hearing.

3              The bail hearing was held on January 17th, 2020.           At

4    that time the magistrate judge in California ordered his

5    ongoing detention, and he waived his identity hearing at that

6    point.

7              We were notified of his arrival in the district

8    yesterday at approximately 10:30 a.m.        I'm not sure if he

9    arrived on the 5th or on February 4th.

10             Contacted counsel for Mr. Bomba, contacted the Court,

11   and there was an agreement that he would not be presented in

12   magistrate court yesterday, he would waive that; he would

13   appear before your Honor today for his arraignment and

14   presentment.

15             THE COURT:    So why don't I advise him of his rights as

16   if it were his first appearance in court, since it's his first

17   appearance in the Southern District.

18             MR. SWETT:    Thank you, your Honor.

19             THE COURT:    And also arraign him on the indictment.

20             So, Mr. Bomba, I want to advise you of the following

21   rights:   You have the right to remain silent.         You are not

22   required to make any statements.        Anything that you do say can

23   be used against you.     Even if you have already made statements

24   to the authorities, you do not need to make any further

25   statements.    Do you understand that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 4 of 12   4
     K2VBOMA

1              THE DEFENDANT:     Yes.

2              THE COURT:    You have the right to be represented by

3    counsel during this Court proceeding and any future court

4    proceedings, and at any time that you are questioned by the

5    authorities.    Do you understand that?

6              THE DEFENDANT:     Yes.

7              THE COURT:    And if you cannot afford an attorney, I

8    will appoint an attorney to represent you.

9              Do you understand that?

10             THE DEFENDANT:     I didn't hear that.

11             THE COURT:    Yes.   Let me repeat it.

12             If you cannot afford an attorney, I will appoint an

13   attorney to represent you.      Do you understand that?

14             THE DEFENDANT:     Yes.

15             THE COURT:    Now, you've been charged in an indictment;

16   it bears the number 19 CR 463.

17             Have you received a copy of that indictment?

18             THE DEFENDANT:     Yes.

19             THE COURT:    Do you wish me to read it to you?

20             THE DEFENDANT:     No.

21             THE COURT:    How do you plead, guilty or not guilty?

22             THE DEFENDANT:     Not guilty.

23             THE COURT:    You may be seated.

24             Based on what you just told me, Mr. Swett, it seems as

25   if that, at most, one day has elapsed on the speedy trial


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 5 of 12       5
     K2VBOMA

1    clock.

2               MR. SWETT:   That would be the government's position,

3    yes, your Honor.

4               THE COURT:   Okay.   And what is the government's

5    proposal as to discovery?

6               And by the way, I should place on the record that I

7    have received a letter from the government of February 6, I

8    have filed that under seal, and it relates to discovery

9    matters.

10              MR. SWETT:   Your Honor, we would propose a deadline of

11   May 8th, 2020 to substantially complete discovery.           And I'll

12   briefly explain why a longer schedule is appropriate here.

13              Discovery is voluminous in this case.        This is a case

14   in which we allege a wide-ranging network of money launders in

15   multiple countries.     And I'll go through some of the categories

16   of evidence that we would produce in discovery.

17              So with respect to the defendant's statements, there

18   are consensual recordings involving the defendant, there are

19   consensual encrypted messages in which we allege the defendant

20   is one of the participants.       There is an email account that we

21   believe was used or at least controlled by the defendant.

22              With respect to, sort of, suppressible process that we

23   obtained, there were Title III intercepts for about six months

24   in this case on BlackBerry messenger.        Now, we actually don't

25   believe that the defendant was intercepted, but we believe it's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 6 of 12         6
     K2VBOMA

1    part of the case.

2              There were warrants for about a dozen email accounts

3    and devices, including the email account that we believe the

4    defendant controlled.      There were also many, many GPS orders in

5    the course of surveillance.       And we'll produce those.      I don't

6    know if there's anything to suppress for the defendant.             But

7    that's sort of the nature of the warrants that we obtained in

8    this case.

9              And then through subpoenas, we obtained dozens and

10   dozens and dozens of bank records.        We'll be producing DEA

11   investigative reports about surveillance, about seizures, about

12   money pickups that were done with undercover agents or

13   cooperating informants.      There are lab reports of narcotics

14   that were seized in the course of this case.          There are videos

15   and recordings of operations that happened here in the United

16   States and abroad.     And all of this totals up to a large amount

17   of discovery.

18             Additionally, we would be requesting that the Court

19   enter a protective order.      We'll be sending a proposed copy to

20   defense counsel in the next day or two.

21             Where things stand right now, we actually have --

22   we've compiled an initial production that we hope we can get

23   out shortly after the protective order is entered.           It's about

24   50,000 pages; it consists of the bank records, which is the

25   bulk of it.    And then all of the email search warrants, sort


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 7 of 12     7
     K2VBOMA

1    of, electronic search warrants, and the wiretap paperwork, in

2    case there's anything in there that the defendant wants to

3    suppress.

4              And obviously this would be a rolling production.          And

5    our priority would be matters, sort of, that might give rise to

6    motions; so the arrest paperwork, you know, anything that

7    directly bears on the defendant's conduct.         And then as we,

8    sort of, collected and gathered and processed the rest of it,

9    we would continue producing it on a rolling schedule.

10             THE COURT:    Thank you.

11             If this case went to trial, roughly how long do you

12   think it would take to try?

13             MR. SWETT:    Approximately two weeks.       And that's

14   knowing that your Honor tries a very quick case.

15             THE COURT:    Okay.   And I take it the principal sources

16   of your evidence at trial would be, what, some of the evidence

17   you've just described here --

18             MR. SWETT:    Yes, your Honor.

19             THE COURT:    -- that will be produced in discovery.

20             MR. SWETT:    Yes.

21             THE COURT:    And have counsel discussed with each other

22   a potential schedule for trial?

23             MR. SWETT:    We have.    We would propose a trial in

24   early December, your Honor.

25             THE COURT:    So I think December 7th is a Monday.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 8 of 12     8
     K2VBOMA

1               So, Mr. Del Valle, does December 7th work for you?

2               MR. DEL VALLE:    It does, your Honor.

3               THE COURT:   Knowing that there is this massive

4    discovery to be produced and that it will be produced on a

5    rolling schedule, I'm thinking of setting a motion schedule for

6    early September, with the understanding, Mr. Del Valle, that

7    you could bring a motion earlier, if you wanted.

8               Does this make sense?

9               MR. DEL VALLE:    It does make sense, your Honor.

10              And none of this is a surprise.       The government was

11   kind enough in their conversations with me to alert me that

12   this was coming.

13              THE COURT:   Good.

14              So we'll say defense motions due September 4th, any

15   opposition due September 11th.       And that would give us time to

16   hold any suppression hearing, if one were required, either in

17   late September or some time in October that's convenient for

18   counsel.    And then give everybody a chance to prepare for trial

19   to be held in early December.

20              Again, Mr. Del Valle, if you decide you want to bring

21   an earlier motion than September 4th, that's just fine with me.

22   Just write me a letter and alert me to the preferred schedule.

23              MR. DEL VALLE:    Yes, your Honor.

24              And I will certainly discuss it with the government,

25   as well as the schedule.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 9 of 12    9
     K2VBOMA

1              THE COURT:    Okay.   Good.

2              Any objection then to an exclusion of time under the

3    Speedy Trial Act from today until December 7th?

4              MR. DEL VALLE:     No, your Honor.

5              THE COURT:    So I'm going to exclude time from today

6    until December 7th, pursuant to Title 18, United States Code,

7    Section 3161(h)(7)(A), finding the exclusion to be in the best

8    interest of the public and -- best interest of justice and

9    outweigh the best interest of the public and the defendant in a

10   speedy trial.

11             It will permit production of voluminous discovery.         It

12   will give the defendant and his attorney an opportunity to

13   review that discovery and conclude what the defendant wants to

14   do.

15             If the defendant wishes to enter a plea of guilty or

16   discuss a disposition with the government, it will give the

17   defendant time to talk about that with his attorney, and for

18   his attorney to talk about that option with the government.          If

19   the defendant prefers to go to trial, it will give the

20   defendant an opportunity, through his counsel, to make motions

21   in September, for those motions to be resolved, and for

22   everyone to prepare for trial.

23             I want to advise you, Mr. Bomba, that this trial date

24   that I've set of December 7th is a firm trial date.           And,

25   therefore, if you wish to change counsel, you should do so


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 10 of 12      10
     K2VBOMA

1    promptly so that that attorney has plenty of time to prepare

2    your defense in this case and to consult with you.

3              And, of course, as I understand it, Mr. Del Valle is

4    retained counsel.     And should you be unable to afford retained

5    counsel again, you have a right to appointed counsel.           That

6    decision should be --

7              THE INTERPRETER:     My apologies, your Honor.       It seems

8    that there is a problem with the headphone.

9              (Pause)

10             THE INTERPRETER:     Your Honor, for the time being, the

11   interpreter will sit next to the defendant.

12             THE COURT:    Thank you.

13             THE INTERPRETER:     Your Honor, the interpreter

14   interpreted up to the point where you said that he is entitled

15   to an attorney, that he doesn't have money to pay for one.

16             THE COURT:    Thank you.

17             So if for any reason you decide that you cannot afford

18   retained counsel, you have a right under the law for me to

19   appoint counsel to represent you in this case, competent

20   counsel who would have your best interest at heart.

21             But, again, you should make that decision sooner

22   rather than later so that that attorney has plenty of time also

23   to understand the charges against you, properly advise you of

24   this case and, if you want to go to trial, to prepare for

25   trial.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 11 of 12   11
     K2VBOMA

1              Do you understand what I've explained to you,

2    Mr. Bomba?

3              THE DEFENDANT:     Yes.

4              THE COURT:    Thank you.

5              As I understand, there is a consent to detention

6    without prejudice to a further application?

7              MR. DEL VALLE:     There is, your Honor.

8              Just for the record, I have also reviewed with

9    Mr. Bomba the pretrial services report.        I did speak yesterday

10   over the phone with an officer from U.S. Pretrial Services.

11   There are some conditions and recommendations there.

12             I don't have the suretor that's recommended, which is

13   Mr. Bomba's cousin, who lives here in Manhattan, present in

14   court today.    But what I propose is to consent to his detention

15   without prejudice, with the Court's permission; and then I will

16   certainly have everything ready for the government to review

17   prior to anything.     And if there's an issue, we could bring it

18   up either with your Honor or with magistrate's court, as your

19   Honor may prefer.

20             THE COURT:    Thank you.

21             No, I'll handle any bail application absolutely

22   though.   So this is on detention, on consent, but without

23   prejudice to a further application for bail.

24             MR. DEL VALLE:     Thank you, your Honor.

25             THE COURT:    So Mr. Swett, is there anything else we


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00463-DLC Document 23 Filed 03/04/20 Page 12 of 12   12
     K2VBOMA

1    need to do?

2              MR. SWETT:    No.    Thank you, your Honor.

3              THE COURT:    Mr. Del Valle, anything else?

4              MR. DEL VALLE:      Nothing further from the defendant.

5              Thank you, your Honor.

6              THE COURT:    Thank you.

7                                    *   *   *

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
